Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected as being vague and indefinite when it recites “ZT1, ZT2 identically or differently, denote —CH═CH—, —CF═CF—, —CH═CF—, —CF═CH—, —C≡C— or a single bond, wherein at least one of ZT1 and ZT2 denotes —CH═CH—, —CF═CF—, —CH═CF—, —CF═CH— or —C≡C—“ (emphasis added); the scope of the protection sought is not clear since the definition of the substituents ZT1 and ZT2  is simply repeated? Claim 1 fails to particularly point out and distinctly claim the definition of the substituents ZT1 and ZT2  in the compound of formula T. The Examiner notes that the title of the present application is “Isothiocyanato-tolanes”, so it appears as if applicants inadvertently omitted the proviso that at least one of the substituents ZT1 and ZT2  in the compound of formula T is —C≡C—, i.e., a tolane group.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 11 of copending Application No. 16/647,181 (corresponding to U.S. Patent Application Publication No. 2021/0122977). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to an isothiocyanate tolane compound. Although the isothiocyanate tolane compounds are not identical, the Examiner notes that the isothiocyanate tolane compounds of the copending application 16/647,181, i.e.,
    PNG
    media_image1.png
    162
    430
    media_image1.png
    Greyscale
and the isothiocyanate tolane compounds of the present claims, i.e., 
    PNG
    media_image2.png
    113
    442
    media_image2.png
    Greyscale
, are obvious variants thereof each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 5-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 10 of copending Application No. 16/647,181 (corresponding to U.S. Patent Application Publication No. 2021/0122977). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal medium characterized by comprising at least one isothiocyanate tolane compound. Although the isothiocyanate tolane compounds therein the claims liquid crystal medium are not identical, the Examiner notes that the isothiocyanate tolane compounds of the copending application 16/647,181, i.e.,
    PNG
    media_image1.png
    162
    430
    media_image1.png
    Greyscale
and the isothiocyanate tolane compounds of the present claims, i.e., 
    PNG
    media_image2.png
    113
    442
    media_image2.png
    Greyscale
, are obvious variants thereof each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 13-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-17 of copending Application No. 16/647,181 (corresponding to U.S. Patent Application Publication No. 2021/0122977). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a component for high-frequency technology and a microwave antenna array each of which comprises a liquid crystal medium characterized by comprising at least one isothiocyanate tolane compound. Although the isothiocyanate tolane compounds are not identical, the Examiner notes that the isothiocyanate tolane compounds of the copending application 16/647,181, i.e.,
    PNG
    media_image1.png
    162
    430
    media_image1.png
    Greyscale
and the isothiocyanate tolane compounds of the present claims, i.e., 
    PNG
    media_image2.png
    113
    442
    media_image2.png
    Greyscale
, are obvious variants thereof each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 are rejected under 35 U.S.C. 103 as being obvious over Ushakov et al. U.S. Patent Application Publication No. 2021/0122977).
Ushakov et al. discloses a isothiocyanate tolane compound and the corresponding use thereof said isothiocyanate tolane compound in a liquid crystal medium, as well as the corresponding use thereof said liquid crystal medium in a 
    PNG
    media_image1.png
    162
    430
    media_image1.png
    Greyscale
([0014] and claims), wherein the substituent R1 comparable to the present substituent RT may be CN, CF3 [0029], or a perfluorinated alkyl/alkenyl group [0031]. Ushakov teaches that the liquid crystal medium may further include compounds inclusive of those of the present formula I through III and T, as generally represented therein by
    PNG
    media_image3.png
    113
    598
    media_image3.png
    Greyscale
[0049].
Although Ushakov et al. does not expressly illustrate the isothiocyanate tolane compound wherein the substituent R1 comparable to the present substituent RT is CN, CF3, or a perfluorinated alkyl/alkenyl group, since they are disclosed as equivalents therein, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to make and/or use the isothiocyanate tolane compound having the aforementioned terminal substituent. with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein.
The applied reference has a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722